SLIP OP. 03-87
UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:

FORMER EMPLOYEES OF ARAN MOLD &
DIE CO., INC.,

Plaintiffs,
v. Court No. 03-OO362
UNITED STATES SECRETARY OF LABOR,

Defendant.

\/\/\./\/\z`/\/`¢`./\/\y_/

QBQEB

Upon consideration of defendant's unopposed motion for
voluntary remand, it is hereby~

ORDERED that defendant's motion is granted; and it is
further

ORDERED that this action is remanded to the United States
Department of Labor to conduct an additional investigation and to
make a redetermination as to whether plaintiffs are eligible for
certification for Trade Adjustment Assistance; and it is further

ORDERED that remand results shall be filed no later than
60 days after the date of this order; and it is further

ORDERED that plaintiffs shall file papers with the Court

indicating whether they are satisfied or dissatisfied with the

remand results no later than 60 days after the remand results are

 

filed with the Court.

Daced§\,¢_,o)~»\ \F\ , 2603

N€VNIOQ`}\., N - Y - /s/ Judich M. Barzilay

judge